PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/615,163
Filing Date: 6 Jun 2017
Appellant(s): Roychowdhury et al.



__________________
David J. Cummins
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 3/24/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 9/2/2020 from which the appeal is taken is being maintained by the Examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
	Independent apparatus claims 1 and 8 and their dependent claims 2-3, 5-7, 9-10, 12-14, 21-22, and 24 are under examination. The Appellant argues rejection of independent claims 1 and 8 and dependent claims 21 and 22. Claims 1 and 8 are similar and their arguments are presented together, likewise claims 21 and 22 are similar as well and they share the same argument. Below, the Examiner has provided rebuttals to the Appellant arguments in the order that they appear in the appeal brief of 3/24/2021.
Starting from the last ¶ of page 5 till end of page 11: arguments related to multiple melting pools and that the primary reference of BULLER (US-2017/0165792), hereinafter BULLER, does not teach creation of distinct and contemporaneous melting pools, rather BULLER teaches successive melting pools, note that these arguments are spread throughout those pages.
	The Examiner notes that the limitation in dispute is the last limitation of claims 1 and 8 that recites “creating a plurality of contemporaneous melt pools”. The limitation does not recite “distinct”. 
contemporaneous, BULLER teaches that the transformation of a portion of material bed is equivalent to melting that portion of the bed {[0077]}. BULLER then presents a scenario of three tiles or segments of the material bed {[0217] note that tile being transformed as shown above means creating a melt pool, [FIG. 3] and [0182] note that tile 301 is a segment or a tile of the target surface 310 that is filled with these tiles, thus plurality of melting pools}.  
	BULLER indicates that in some embodiments, at least two of the three tiles are heated in an overlapping sequence. “An example for an overlapping sequence of deposition of transformed material can be a first tile that is being formed (i.e. in melt status) on the exposed surface, and while it is being formed, the second tile is beginning to form. The first tile can end its formation before, during, or after the formation of the second tile” {[0217]}. Thus, BULLER teaches that formation of the first tile can end during formation of the second tile. This indicates that at one point both the first and the second tiles are in the process of transformation or in the melt state, thus contemporaneous melting pools.
	Appellant acknowledges the teachings in paragraph [0217] (see 2nd ¶ of page 7 of the Brief of 3/24/2021) regarding parallel melting, but contends that BULLER does not explain how this parallel operation is performed and that BULLER does not teach that this parallel heating is performed by beam modulation. Appellant then surmises that this must have been done using at least two energy sources based on the teaching in [0215]. This is a conjecture on the part of the Appellant. 

	The Examiner also notes that instant claims 1 and 8 also recite that the beam modulator switches between angles of the beam. Thus, at any point in time there is only one beam with its associated angle. This point is made to emphasize that in order to have two simultaneous melt pools, it is not necessary to have two energy sources.
Starting from page 7 till to the top of page 12: argument related to lack of capability of beam modulator of BULLER in changing angles of the beam and that the separate melt pools of BULLER is created by translational (not angular) movement of the energy source or scanner, note that these arguments are spread throughout those pages.
	First, the Examiner would like to point out that both the instant invention (see instant claim 3) and BULLER {[0349]} use the same beam modulator i.e. an acousto-optic modulator. As will be discussed later here, the secondary reference of NOLTE (US-2009/0002716), hereinafter NOLTE, also uses the same modulator and teaches that this modulator is used for angular deflection of the beam {[0031]}. Therefore, the Examiner submits that this modulator is well-known and is used for angular deflection of the beam. Note, that the instant invention does not claim any special feature(s) of the modulator, just that a modulator is used to impart angular deflection.
	The Appellant argument regarding BULLER seems to be that it teaches only translational movement and not angular modulation. BULLER teaches that the energy source can project energy using a DLP modulator which is an acousto-optic modulator {[0348], [0349]}. BULLER teaches that the controller can modulate the irradiative energy {[0246]}. BULLER discloses that the modulation is performed by changing the [0349]}. 
Furthermore, BULLER teaches that the spatial oscillation (i.e. path change of the laser beam) can be along an axis forming any angle with the general movement of direction of irradiative energy {[0158]}. This means that while source 122’s laser beam moves along the horizontal X direction, the individual beams 119 can form any angle with regard to the axis X {[FIG. 1]}. 
Also, BULLER teaches that the energy source(s) can project energy and translate it using a DLP modulator, a one-dimensional scanner, a two-dimensional scanner, or any combination thereof. The energy source(s) can be stationary or translatable. The irradiated energy can translate vertically, horizontally, or in an angle (e.g., planar or compound angle) {[0350]}. Planar angles are those lines or beams that originate from one point with each having a different angle (see pasted figure below). As such, the examiner submits that BULLER modulator is capable of changing angles and BULLER teaches that the angles can be changed.

    PNG
    media_image2.png
    169
    354
    media_image2.png
    Greyscale

Starting from page 12 till to the top of page 15: argument related to combination of BULLER and NOLTE.
	The Examiner agrees with the Appellant arguments that NOLTE is not directed to generation of melt pools and its system is not designed to produce contemporaneous melts pools and that NOLTE does not teach predetermined angular deflections for predetermined time periods such that a melt pool is created for each combination of predetermined angular deflection and predetermined period time such that a plurality of contemporaneous melt pools is formed.
	The Examiner’s reliance on NOLTE was more as an evidence showing that a well-known, “off-the-shelf” acoustic-optic modulator is used for imparting angular deflection (see the argument above). NOLTE teaches that the angular deflection is what an acousto-optic modulator does {[0030]}. Having established that BULLER teaches changing angles of its beam using an acousto-optic modulator, the Examiner relied on NOLTE to show that switching angles of the beam is what this modulator does. NOLTE was used more as an evidentiary document. 
First ¶ of page 16: argument related to claims 21-22.
	Above, the Examiner established that the modulator used in the instant invention and prior arts is well-known and capable of changing angles. The Appellant has not established that its modulator is special and different from those in the prior arts. Therefore, if the acousto-optic modulator of claims 21-22 is capable of achieving time intervals of 50-100 nanoseconds, the Examiner submits that BULLER modulator is also capable of achieving these time intervals.
	BULLER teaches that the size or depth of melt pools can be affected by controlling the dwell time of the energy flux: lower dwell times can result in shallow pools {[0232]} and longer dwell times result in deep transformation {[0233]}. As such, 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/S. BEHROOZ GHORISHI/Examiner, Art Unit 1748                                                                                                                                                                                                        
Conferees:
/Abbas Rashid/Supervisory Patent Examiner, Art Unit 1748

/KATARZYNA I WYROZEBSKI/Patent Examiner, TC1700                                                                                                                                                                                                                                                                                                                                                                                                              

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.